Exhibit 10(hh)(2)




FIRST AMENDMENT TO
EXECUTIVE BENEFITS PLAN AGREEMENT
 
THIS FIRST AMENDMENT TO EXECUTIVE BENEFITS PLAN AGREEMENT (the “Amendment”) by
and between CenterPoint Energy, Inc., a Texas corporation (the “Company”), and
Thomas R. Standish (“Employee”);
W I T N E S S E T H:
 
WHEREAS, effective August 20, 1993, the Company (as successor to Houston
Lighting & Power Company) and Employee entered into an Executive Benefits Plan
Agreement (the “Agreement”) pursuant to which Employee is eligible for certain
supplemental disability benefits, salary continuation benefits and supplemental
death benefits in accordance with the terms and conditions of the CenterPoint
Energy, Inc. Executive Benefits Plan (the “Plan”); and
 
WHEREAS, the Company and Employee desire to amend the Agreement to eliminate the
supplemental disability benefits provided thereunder; and
 
WHEREAS, Section 14 of the Agreement provides that the Agreement may be amended
only by the written agreement of the Company and Employee;
 
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, effective as of December 31, 2008, the parties agree to amend the
Agreement as set forth below:
 
1.           Paragraph 2 of the Agreement is hereby amended to read as follows:
 
“2.           Benefits.  Subject to the conditions set forth in Paragraph 3
hereof and all other terms and conditions of the Plan and this Agreement, the
Company agrees as follows:
 
(a)           Salary Continuation Benefits.  If the Employee dies during the
period of his employment as an officer of the Company, then the Company shall
pay to the Employee’s Beneficiary the following:
 
(i)           100% of the Employee’s monthly salary at the time of his death
shall be paid each month for 12 months; and then
 
(ii)           50% of the Employee’s monthly salary at the time of his death
shall be paid each month for the next 108 months or until the first day of the
month in which the Employee would have attained age 65, whichever is later.
 
 
 
1

--------------------------------------------------------------------------------

 

Such monthly salary continuation payments shall commence in the month following
the month in which the Employee’s death occurs and shall be made by the Company
to the Employee’s Beneficiary, who shall be designated in writing or otherwise
determined as provided in Paragraph 10 below.
 
(b)           Supplemental Death Benefits.  If the Employee continues his
employment as an officer of the Company until his retirement on or after
attaining age 65, then, commencing in the month following the month in which
Employee’s death occurs the Company shall pay to his designated Beneficiary,
determined in accordance with the provision of Paragraph 10 below, 50% of the
Employee’s monthly salary at the time of his retirement for a period of 72
months.
 
(c)           For purposes of this Agreement, the Employee’s monthly salary
shall include any salary deferral under the CenterPoint Energy 2005 Deferred
Compensation Plan (or successor deferred compensation plan).”
 
2.           Paragraph 9 of the Agreement is hereby amended to delete each use
of the term “disability” therein.
 
3.           Paragraph 16 of the Agreement is hereby amended to replace each use
of the term “recipient” with the term “Beneficiary” therein.
 
4.           The Agreement is hereby amended to add new Paragraph 19 to read as
follows:
 
“19.           Death Benefit Plan.  This Agreement provides death benefits under
a “death benefit plan” for the benefit of Employee.  Accordingly, any benefits
provided under this Agreement are not subject to Section 409A of the Internal
Revenue Code.”
 
[Signature Page to Follow]
 
 
 
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment (in multiple
copies) on the date indicated below, but effective as set forth above.
 

 
          CENTERPOINT ENERGY, INC.
                   
          By:
/s/ David M. McClanahan
   
David M. McClanahan
   
President and Chief Operating Officer
       
          Date:   
December 8, 2008
     
ATTEST:
               
/s/ Richard Dauphin
   
Richard Dauphin
   
Assistant Corporate Secretary
           
          EMPLOYEE
             
          By:
/s/ Thomas R. Standish
   
Thomas R. Standish
       
          Date:
December 10, 2008
       
          EMPLOYEE’S SPOUSE
       
          By:
/s/ Joyce A. Standish
   
Employee’s Spouse
       
          Date:
December 10, 2008



 

 
3

--------------------------------------------------------------------------------

 
